Exhibit 99.6 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP FOR TEEBANK FAMILY LIMITED PARTNERSHIP TABLE OF CONTENTS 1. ESTABLISHMENT OF PARTNERSHIP 1 1.1 Formation 1 1.2 Name 1 1.3 Principal Place of Business 2 1.4 Registered Agent 2 2. PURPOSES AND TERM 2 2.1 Purposes 2 2.2 Powers 3 2.3 Term 3 2.4 Nature of Partners’ Interests 3 3. CAPITAL CONTRIBUTIONS, WITHDRAWALS, AND CAPITAL ACCOUNTS 3 3.1 Capital Contribution 3 3.2 Required Subsequent Capital Contributions 3 3.3 Additional Contributions 4 3.4 Liability of Limited Partners 4 3.5 Capital Accounts 4 3.6 Additions to Capital Accounts 4 3.7 Subtractions From Capital Accounts 5 3.8 Withdrawal of Capital 5 3.9 Interest on Capital Accounts & Contributions 5 3.10 Restriction on Registration of Interest 5 4. PROFIT AND LOSS 6 4.1 Definitions of Net Profit and Net Loss 6 4.2 Guaranteed Payments 6 4.3 Allocation of Profits and Losses 6 4.4 Allocations in Event of Transfer, Admission of New Partner, Etc. 7 4.5 Definitions: Adjustment Dates and Operations Period 7 4.6 Retention of Distributable Income as Capital Reserves 8 5. DISTRIBUTIONS 8 5.1 Distributions 8 5.2 Distributions Upon Winding-Up 8 6. ACCOUNTING 9 6.1 Books and Records 9 6.2 Tax Year 9 6.3 Reports 9 6.4 Federal Income Tax Status and Elections 9 7. MANAGEMENT 10 7.1 Management by General Partners 10 7.2 Appointment of Managing General Partner 11 7.3 Limitation on Power and Authority of the Managing General Partner 11 7.4 Limitation on Power and Authority of the General Partners 12 7.5 Voting the Partnership’s Republic Bancorp, Inc. Shares 12 7.6 Liability of the General Partners 13 7.7 Other Interests 13 Amended and Restated Agreement of Limited Partnership for Teebank Family Limited Partnership Page i of ii 7.8 Limited Partners 13 8. ADDITIONAL PARTNERS 13 8.1 Additional Partners 13 8.2 Conditions Precedent to Acceptance 14 8.3 Allocations 14 9. WITHDRAWAL & SUBSTITUTION OF PARTNERS 14 9.1 Restrictions on Withdrawal, Substitution and Transfer 14 9.2 Restrictions on Transfer of General Partner Interests 14 9.3 Restrictions on Transfer of Limited Partner Interests 15 9.4 Substituted Limited Partners 16 9.5 Retirement, Death, Bankruptcy, or Incompetency of Partner 16 10. TRANSFERS OF LIMITED PARTNER INTERESTS 17 10.1 Right of Removal 17 10.2 Approval of General Partners for Removal 17 10.3 Right of Set Off 17 10.4 Voluntary Transfers of Limited Partner Interests 17 10.5 Involuntary Transfers of Limited Partner Interests 18 10.6 Fair Market Value 20 10.7 Payment of Purchase Price 20 10.8 Postponement of Time for Payment of Purchase Price 21 11. FIDUCIARY DUTIES OF PARTNERS 21 11.1 Fiduciary Duty 21 11.2 Responsibility of General Partners 21 11.3 Fiduciary Capacity 21 11.4 Revocable Trusts 21 12. FEDERAL INCOME TAX MATTERS 22 12.1 Distributive Shares 22 12.2 Elections 22 12.3 Tax Matters Partner 22 13. DISSOLUTION AND WINDING-UP 23 13.1 Events Occasioning Dissolution 23 13.2 Winding-Up 23 14. MISCELLANEOUS 23 14.1 Amendments 23 14.2 Notices 23 14.3 No Delivery of Certificates 24 14.4 Governing Law 24 14.5 Arbitration 24 14.6 Power of Attorney 24 14.7 Waiver of Right to Court Decree of Dissolution 25 14.8 Entire Agreement 25 14.9 Binding Effect 25 14.10 Multiple Counterparts 25 14.11 Effective Date 25 Amended and Restated Agreement of Limited Partnership for Teebank Family Limited Partnership Page ii of ii AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP FOR TEEBANK FAMILY LIMITED PARTNERSHIP This Amended and Restated Agreement of Limited Partnership is made and entered into by and between: Bernard M. Trager and Steven E. Trager, as the General Partners (“General Partners”) and Bernard M. Trager, Jean S. Trager, Steven E. Trager, Republic Bank and Trust Company, Trustee of the Shelly Trager Kusman Irrevocable Trust, Scott Trager, Steven E. Trager, Trustee of the Steven E. Trager Revocable Trust, Sheldon G. Gilman, Trustee of the Andrew Kusman Trust, Sheldon G. Gilman, Trustee of the Michael Kusman Trust, Sheldon G. Gilman, Trustee of the Kevin Trager Trust, Sheldon G. Gilman, Trustee of the Brett Kusman Trust, Sheldon G. Gilman, Trustee of the Emily Trager Trust, and Susan B. Cohen, Trustee of the Susan B. Cohen Trust, as the Limited Partners (“Limited Partners”). The General Partners and the Limited Partners hereinafter identified are referred to collectively as the “Partners.” The Partners desire to amend and restate the Partnership Agreement for Teebank Family Limited Partnership (the “Partnership”), and in consideration of their mutual agreements, they agree as follows. 1. ESTABLISHMENT OF PARTNERSHIP 1.1Formation. The Partners formed a Limited Partnership pursuant to the provisions of the Kentucky Uniform Limited Partnership Act (“KULPA”). The rights and duties of the Partners are as provided in KULPA except as modified by this Agreement. The Partners will take all actions necessary or appropriate to allow the Partnership to carry on its business in accordance with the terms of this Agreement. 1.2Name. The name of the Partnership is Teebank Family Limited Partnership or such other name selected by the General Partners as may be permitted by law. The Partnership will file such certificates of fictitious name as may be required by law. Amended and Restated Agreement of imited Partnership for Teebank Family Limited Partnership Page 1 of 26 1.3Principal Place of Business. The principal place of business for the Partnership is 601 W. Market Street, Louisville, Kentucky, 40202, and/or such other place or places as the Partners may from time to time determine. The General Partners will notify the Partners of the establishment of any office of the Partnership in addition to, or replacement of, the principal office named herein or any replacement thereof. The General Partners will maintain, at the Partnership’s principal office in Kentucky, those items referred to and required by KRS 362.409. 1.4Registered Agent. The name and address of the Partnership’s registered agent, and the address of the Partnership’s registered office in the State of Kentucky is Sheldon G. Gilman, 500 W. Jefferson Street, Suite 2100, Louisville, Kentucky, 40202. 2. PURPOSES AND TERM 2.1Purposes. The Partnership was formed for the following purposes: 2.1(a)To consolidate the management of certain property owned directly and indirectly by the Trager family. Accordingly, the Partnership may open margin accounts and trade on margin, including the buying and selling of puts, calls and other options. 2.1(b)To promote the efficient and economical management of such property by holding it in a single entity. 2.1(c)To create a convenient means to allow the Partners to make gifts of Partnership interests to various members of their family. 2.1(d)To avoid expensive litigation and disputes over such property by providing mechanisms which will provide for its management and procedures to resolve disputes. 2.1(e)To provide mechanisms which will eliminate the potential in the future of any member of the family transferring his/her interest in the Partnership without first offering the Partnership interest to the other family members. 2.1(f)To invest in and manage and control investments in real estate, stocks, bonds, securities and other similar interests, including, without limitation, purchasing, selling and dealing in real estate, stocks, notes and evidences of indebtedness of any person, firm, enterprise, corporation or association, domestic or foreign, bonds and any other obligations of any government, state, municipality or school district or any political subdivision thereof, domestic or foreign, bills of exchange and commercial paper, and any and all other securities or investments of any kind, nature or description whatsoever. 2.1(g)To conduct such activities as are usual and customary in connection with stocks, bonds, securities and other investments in corporations, partnerships, joint ventures, limited liability companies, trusts and other business entities. 2.1(h)To do all other things necessary or desirable in connection with the foregoing or otherwise contemplated in this Agreement. Amended and Restated Agreement ofLimited Partnership for Teebank Family Limited Partnership Page 2 of 26 2.2Powers. In furtherance of the purposes of the Partnership the General Partners in their sole discretion, will have the power to do any and all things necessary, appropriate or advisable in connection with such purposes, or as otherwise permitted by law. By way of example, the power of the General Partners will include, but will not be limited to the following: 2.2(a)To engage personnel, attorneys, accountants, or such other persons as may be deemed necessary or advisable. 2.2(b)To buy, sell, mortgage, pledge and deal in every way with property of any type. 2.2(c)To open, maintain and close bank accounts and to draw checks and other orders for the payment of money. 2.2(d)To borrow and lend property of any kind, tangible and intangible, and to make, issue, accept, endorse and execute promissory notes, drafts, bills of exchange, loan agreements and other instruments and evidences of indebtedness, and to secure the payment thereof by mortgage, hypothecation, pledge or other assignment of, or arrangement of, security interests in all or any part of the property then owned or thereafter acquired by the Partnership. 2.2(e)To take such action and incur such expenses on behalf of the Partnership as may be necessary or advisable in connection with the conduct of the affairs of the Partnership. 2.2(f)To enter into, make and perform such contracts, agreements and other undertakings as may be deemed necessary or advisable for the conduct of the affairs of the Partnership. 2.3Term. The term of the Partnership commenced on the filing of a Certificate of Limited Partnership in the office of the Secretary of State of Kentucky and will continue until the Partnership is dissolved in accordance with the terms of this Agreement regarding Dissolution and Winding-Up. 2.4Nature of Partners’ Interests. The interests of the Partners in the Partnership will be personal property for all purposes. All property owned by the Partnership, whether real or personal, tangible or intangible, or mixed, will be deemed to be owned by the Partnership as an entity, and no Partner, individually or otherwise, will have any ownership interest in such property. 3. CAPITAL CONTRIBUTIONS, WITHDRAWALS, AND CAPITAL ACCOUNTS 3.1Capital Contribution. Each General Partner and Limited Partner has already made a capital contribution to the Partnership, and each Partner’s Capital Account is properly reflected in the Partnership’s books and records. 3.2Required Subsequent Capital Contributions. Any General Partner whose capital account has a deficit balance at the time of liquidation of such General Partner’s interest agrees to contribute to the capital of the Partnership an amount of cash necessary to bring such General Partner’s Capital Account up to zero. Such amount will be paid to the Partnership by the later of the end of the taxable year in question or 90 days after the date of the Partnership’s liquidation, and such amount Amended and Restated Agreement of Limited Partnership for Teebank Family Limited Partnership Page 3 of 26 will be available for payment to the Partnership’s creditors or for distribution to those Partners having positive Capital Account balances. 3.3Additional Contributions. No Partner will be required to make any capital contribution in addition to that hereinabove required. The General Partners will be personally liable for all debts of the Partnership, other than nonrecourse debt. If additional contributions are necessary or appropriate, then the Partners may make additional contributions in such amounts as necessary in order for the Partners to maintain their proportionate percentage interests in the Partnership. If not all of the Partners elect to make an additional contribution, then the other Partners may make capital contributions for the portion not contributed by those Partners who have elected not to make an additional capital contribution. 3.4Liability of Limited Partners. Limited Partners will not have any personal liability for any debts, obligations or losses of the Partnership in excess of the balance in their Capital Accounts. No Limited Partner shall be required to pay to the Partnership or to any Partner any deficit or negative balance which may exist from time to time in his/her Capital Account. 3.5Capital Accounts. 3.5(a)A single capital account (“Capital Account”) is and will continue to be maintained for each General Partner and for each Limited Partner, and all Capital Accounts are and will continue to be maintained in accordance with the capital accounting rules of Section 704(b) of the Internal Revenue Code of 1986, as amended (hereinafter referred to as the “Code”), and the provisions of Treasury Regulation Section 1.704-1(b)(2)(iv), and this Agreement will be so construed. 3.5(b)Each Partner’s opening Capital Account balance is the amount of such Partner’s initial capital contribution, increased and decreased in accordance with the following provisions. 3.5(c)If a Partner transfers all or any part of such Partner’s interest in the Partnership as provided and limited in this Agreement, then the Capital Account of the transferor will become the Capital Account of the transferee to the extent of the Partnership interest transferred. 3.6Additions to Capital Accounts. Subsequent to the opening Capital Account, a Partner’s Capital Account will be increased by the following items: 3.6(a)Such Partner’s cash contributions to the Partnership’s capital; 3.6(b)The fair market value, as agreed upon by the contributing Partner and the Managing General Partner, of any property contributed to the capital of the Partnership by such Partner (net of any liability secured by such contributed property that the Partnership is considered to assume or take subject to under Code Section 752); 3.6(c)Such Partner’s share of the Partnership’s realized and unrealized profits and any gains (whether or not any such items are exempt from tax); 3.6(d)Such Partner’s share of income described in Code Section 705(a)(1)(B); and Amended and Restated Agreement of Limited Partnership for Teebank Family Limited Partnership Page 4 of 26 3.6(e)Such other amounts that are required for the Capital Account to be determined and maintained in accordance with the Treasury Regulations. 3.7Subtractions From Capital Accounts. Subsequent to the opening Capital Account, a Partner’s Capital Account will be reduced by the following items: 3.7(a)Such Partner’s share of the Partnership’s realized and unrealized losses (including expenditures described in Code Section 705(a)(2)(B) or treated as an expenditure by reason of Treasury Regulation Section 1.704-1(b)(2)); 3.7(b)The amount of cash and the fair market value of property distributed to such Partner (net of any liabilities assumed by such Partner or to which the distributed property is subject); and 3.7(c)Such other amounts that are required for the Capital Account to be determined and maintained in accordance with the Treasury Regulations. 3.8Withdrawal of Capital. No Partner will be entitled to withdraw any part of his/her capital contribution to the Partnership, or receive any distributions from the Partnership, except as provided in this Agreement. No Partner will be entitled to demand or receive any property from the Partnership other than cash, except as otherwise provided in this Agreement. 3.9Interest on Capital Accounts & Contributions. No Partner will be entitled to interest on any capital contribution or on his/her Capital Account. 3.10Restriction on Registration of Interest. 3.10(a)Registration will be restricted to the extent required so that the Partnership is not deemed to be a “publicly traded partnership” under the Code. Partnership interests will only be registered in the name of the beneficial owner. The Partnership will not be bound to recognize any equitable or other claim to such interest on the part of any other person (such as a broker, dealer, bank, trust company or clearing corporation) which is acting as a nominee, agent or in some other representative capacity, whether or not the Partnership will have knowledge thereof, except for the following: 3.10(a)(1)Interests held by a guardian, custodian or conservator for the benefit of a minor or incompetent; 3.10(a)(2)Interests held by a trust for the benefit of a Partner or a Partner’s spouse, parent, parent-in-law, issue, brother, sister, brother-in-law, sister-in-law, niece, nephew, cousin, grandchild or grandchild-in-law; and 3.10(a)(3)Interests held by a fiduciary for other like beneficiaries. 3.10(b)An interest in the Partnership will only be traded in accordance with the U. S. Department of the Treasury’s rules and regulations then in effect which set forth the parameters Amended and Restated Agreement of Limited Partnership for Teebank Family Limited Partnership Page 5 of 26 within which a partnership may act and not be deemed to be a “publicly traded partnership” under the Code. In no event may an interest in the Partnership be listed on an established securities exchange. 4. PROFIT AND LOSS 4.1Definitions of Net Profit and Net Loss. Profits and losses for any Operations Period, as hereinafter defined, will be computed in the same manner as the Partnership reports its income for Federal income tax purposes, except that (i) income of the Partnership that is exempt from tax and expenses that are not deductible for tax purposes under the Code will be included in the computation and (ii) unrealized gain or loss will be taken into account as provided herein. The principles of Treasury Regulation Section 1.704-1(b)(4)(i) will be applied, when necessary, to prevent duplication or omission of Capital Account adjustments, including without limitation, those arising from deemed sales as provided in this Agreement. 4.2Guaranteed Payments. The General Partners will have the authority to pay to any one or more of the Partners a guaranteed payment, within the meaning of Code Section 707(c), for a Partner’s performance of services and/or for the use of capital and that is determined without regard to the income of the Partnership. The General Partners may make such a payment in such amount, under such circumstances, and for such services rendered by the Partner to the Partnership and/or for the furnishing of the use of capital by the Partner to the Partnership as the General Partners, in their sole discretion, may decide subject only to their Fiduciary Duty as provided below in this Agreement. The Partnership will issue such forms as are required to confirm the income tax treatment of such payments as an income tax deduction to the Partnership and as taxable income to the Partner. 4.3Allocation of Profits and Losses. 4.3(a)Except as hereinafter provided, the Partnership’s net profits and net losses for each Operations Period will be allocated to the Partners in accordance with their respective Capital Accounts. 4.3(b)For income tax purposes only, depreciation (cost recovery) deductions, depletion deductions and gain or loss with respect to assets contributed by a Partner will be allocated among the Partners so as to take into account the difference between the adjusted basis of the asset at the time of its contribution and the agreed value of the asset. An asset will be considered contributed by a Partner if it has a basis in the hands of the Partnership which is determined, in whole or in part, by reference to the basis of an asset actually contributed by a Partner (or previously deemed contributed by a Partner pursuant hereto). 4.3(c)Notwithstanding the general allocation of net profits and net losses provided above, net losses for any Operations Period which would otherwise be allocated with respect to a Partnership interest owned by a Limited Partner but which would cause such Limited Partner to have an Adjusted Capital Account Deficit, will instead be allocated pro rata among the General Partners. Amended and Restated Agreement ofLimited Partnership for Teebank Family Limited Partnership Page 6 of 26 4.3(d)If any Limited Partner receives an adjustment, allocation, or distribution that is described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4), (5), or (6), items of Partnership net profit will be specifically allocated to such Limited Partner in an amount and manner sufficient to eliminate any Adjusted Capital Account Deficit created by such adjustment, allocation, or distribution as quickly as possible. These provisions are intended to constitute a “qualified income offset” within the meaning of Treasury Regulation Section 1.704-1(b)(2)(ii)(d) and will be interpreted and implemented as provided therein. 4.3(e)After satisfaction of any allocations hereinabove required, if there have been any net losses allocated to the General Partners, as hereinabove provided, then the Partnership’s net profit for an Operations Period will be allocated pro rata among the General Partners until the General Partners have received allocations of net profit equal in the aggregate to any net losses previously allocated to them as hereinabove provided. 4.3(f)An “Adjusted Capital Account Deficit” exists with respect to a Limited Partner if the Limited Partner’s Capital Account, determined for this purpose by reducing the Capital Account by the items described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4), (5), and (6) and by increasing the Capital Account by the amount described in Treasury Regulation Section 1.704-1(b)(2)(ii)(c) that the Partner is obligated to restore, is a negative amount. 4.3(g)If there is a net decrease in the Partnership’s Minimum Gain, as provided by Treasury Regulation Section 1.704-2(b)(2), or Partner Nonrecourse Debt Minimum Gain, as provided by Treasury Regulation Section 1.704-2(i)(3), during an Operations Period, each Partner will be allocated, before any other allocations hereunder, items of income and gain for such Operations Period and subsequent Periods if necessary in an amount equal to such Partner’s share of the net decrease in the Partnership’s Minimum Gain or Partner Nonrecourse Debt Minimum Gain, as applicable, for such Operations Period; provided, however, that no such allocation will be required if any of the exceptions set forth in Treasury Regulation Section1.704-2(f) apply. It is intended that this provision constitute a “minimum gain chargeback” within the meaning of Treasury Regulation Section 1.704-2. 4.4Allocations in Event of Transfer, Admission of New Partner, Etc. In the event of (i) the transfer of all or any part of a Partner’s Partnership interest, as provided and limited by this Agreement, at any time other than the end of a fiscal year, (ii) the admission of a new Partner or (iii) the making of disproportionate capital contributions, the transferring Partner’s, new Partner’s or continuing Partners’ shares of the Partnership’s income, gain, loss, deductions and credits allocable to such Partnership interest will be allocated between the transferor Partner and the transferee Partner(s) in the same ratio as the number of days in such fiscal year before and after the date of such event; provided, however, that the General Partners may treat the periods before and after such event as separate fiscal years. 4.5Definitions: Adjustment Dates and Operations Period. 4.5(a)The “Adjustment Dates” of the Partnership will be the date of dissolution of the Partnership and each date on which there is a distribution in kind of property of the Partnership, a contribution of money or other property (other than a de minimis amount) to the Partnership by a new Amended and Restated Agreement ofLimited Partnership for Teebank Family Limited Partnership Page 7 of 26 or existing Partner as consideration of an interest in the Partnership, or a distribution of money (other than a de minimis amount) by the Partnership to a retiring or continuing Partner as consideration for an interest in the Partnership. 4.5(b)An “Operations Period” of the Partnership will be the period beginning on the first day of a fiscal year or an Adjustment Date (as the case may be), and ending on the earlier of the next succeeding Adjustment Date or the last day of a fiscal year. 4.6Retention of Distributable Income as Capital Reserves. The General Partner may elect to retain from the distributions of available cash any amounts which, in the General Partners’ judgment, are needed to provide reserves and working capital for anticipated investments and operating expenses, subject only to their Fiduciary Duty as provided below in this Agreement. 5. DISTRIBUTIONS 5.1Distributions. 5.1(a)Partnership distributions will be made at such times as the General Partners determine best, in the exercise of their fiduciary obligations as such, after taking into consideration the best interests of the Partnership, its need for working capital, its ability to carry out the Partnership’s business objectives and the best interests of the Limited Partners. All distributions will be made in cash unless otherwise agreed as provided herein and will be distributed to the Partners in proportion to their respective percentage interests. 5.1(b)All distributions will be treated as drawings from the Partners’ respective Capital Accounts. Partnership distributions, if any, will be made to those persons recognized on the books of the Partnership as Partners or as assignees of Partnership interests on the day of any such distribution. All amounts withheld pursuant to the Code or any provision of state or local tax laws with respect to any payment or distribution to any Partner shall be treated as amounts distributed to such Partner pursuant to this Section. 5.1(c)No Partner will be entitled to receive property other than cash unless the Partnership elects to distribute any Partnership property in-kind. Any in-kind distributions of Partnership property will be valued by an established, reputable, independent and qualified appraiser, if requested by a Partner. If the Partnership elects to make a distribution in-kind, the difference between such established value and the book value of the property to be distributed will be credited or charged, as the case may be, to the Partners’ Capital Accounts prior to the distribution in proportion to their respective percentage interests in the Partnership. Following the distribution of such property, the foregoing agreed upon value will be charged to the Capital Accounts of the Partners receiving such distribution. 5.2Distributions Upon Winding-Up. Upon the dissolution and winding up of the Partnership, the assets of the Partnership will be distributed in the following order of priority: 5.2(a)To the payment of the debts and liabilities of the Partnership (other than Capital Accounts and Partner loans to the Partnership) and the expenses of winding-up, including the Amended and Restated Agreement ofLimited Partnership for Teebank Family Limited Partnership Page 8 of 26 establishment of any reserves to pay any anticipated and contingent liabilities or obligations which the General Partners, in their sole discretion, deem appropriate. Any such reserves will be charged against the Partners’ Capital Accounts on a pro rata basis based upon the proportion of each Partner’s Capital Account to the total of all Partners’ Capital Accounts, and prior to payment of such liabilities and obligations, will be placed in the hands of an escrow agent for such period and upon such terms as the General Partners will determine; and then, 5.2(b)To repay any loans to the Partnership by a Partner, including any deferred payment obligation to a Partner or a Partner’s personal representative as the result of a redemption by the Partnership of such Partner’s interest; and then, 5.2(c)To the Partners in an amount equal to any credit balance in their Capital Accounts (as a negative Capital Account balance will be considered a loan from the Partnership to the Partner for the purpose of determining distributions upon dissolution), so that the Capital Account of each Partner will be brought back to zero; and then, 5.2(d)The balance, if any, will be distributed to the Partners in proportion to their respective interests in the Partnership. 6. ACCOUNTING 6.1Books and Records. The General Partners will maintain the general accounts of the Partnership. The books of the Partnership will be kept on a basis consistent with the provisions of this Agreement and determined in the same manner as the Partnership computes its income (loss) for Federal income tax purposes; provided, however, that the Partnership will not use the installment method for book purposes. Such books and records and the items referred to in KRS 362.409(1) will be open to the inspection of all Partners, in person or by their duly authorized representatives, at reasonable times. The books of the Partnership will be maintained using a method of accounting as determined by the General Partners. 6.2Tax Year. The tax year of the Partnership will be the calendar year. 6.3Reports. As soon as practicable after the close of each fiscal year the Partnership will furnish each Partner with a copy of the Partnership’s financial statements for such year and with a statement of such Partner’s Capital Account, as reflected on the books of the Partnership. Each Partner will also be supplied with all information with respect to the Partnership that may be required in connection with the preparation of such Partner’s tax returns. 6.4Federal Income Tax Status and Elections. 6.4(a)This Partnership will constitute a partnership for Federal income tax purposes, and the General Partners will report all items of income, gain, loss, deduction and credit as a partnership and in accordance with the partnership taxation rules pursuant to the Internal Revenue Code and Treasury Regulations thereunder. Amended and Restated Agreement ofLimited Partnership for Teebank Family Limited Partnership Page 9 of26 6.4(b)All elections required or permitted to be made by the Partnership under the Code will be made by the General Partners in such manner as will, in their opinion, be most advantageous to a majority in interest of the Limited Partners. 7. MANAGEMENT 7.1Management by General Partners. 7.1(a)The business affairs of the Partnership will be managed by the General Partners. The General Partners will have all necessary powers to carry out the purposes of the Partnership. In addition to the authority given to the General Partners by this Agreement and by law, the General Partners will have the specific authority to take the following actions. 7.1(a)(1)The General Partners will have the authority, at any time, and from time-to-time, to sell, exchange, lease and/or transfer legal and equitable title to the Partnership property upon such terms and conditions and for such considerations as the General Partners consider reasonable. The execution of any document or conveyance or lease by the General Partners will be sufficient to transfer complete legal and equitable title to the interest conveyed without the joiner, ratification, or consent of the Limited Partners. No purchaser, tenant, transferee or obligor will have any obligation whatsoever to see to the application of payments made to the General Partners. 7.1(a)(2)The General Partners will have the authority to retain, without liability, any and all property in the form it is received, without regard to its productivity or the proportion that any one asset or class of assets may bear to the whole. The General Partners will not have liability or responsibility for loss of income from or depreciation in the value of the property that was retained in the form in which the General Partners received it. 7.1(a)(3)The General Partners will have the authority to employ such consultants and professional help as the General Partners consider necessary to assist in the prudent management, acquisition, leasing and transfer of the Partnership property, and to obtain such policies of insurance as the General Partners consider reasonably necessary to protect the Partnership property from loss or liability. 7.1(a)(4)The General Partners will be permitted to register or take title to Partnership assets in the name of the Partnership or as trustee, with or without disclosing the identity of the principal, or to permit the registration of securities in “street name” under a custodial arrangement with an established securities brokerage firm, trust department or other custodian. 7.1(b)A General Partner shall be under no duty to devote any particular amount of his/her time to the Partnership’s business, but shall devote only such time as he/she deems necessary to efficiently manage the Partnership. 7.1(c)Insofar as the law will permit, a General Partner who succeeds another General Partner will be responsible only for the property and records delivered by or otherwise acquired from Amended and Restated Agreement ofLimited Partnership for Teebank Family Limited Partnership Page 10 of 26 the preceding General Partner, and may accept as correct the accounting of the preceding General Partner without a duty to audit the accounting or to inquire further into the administration of the predecessor, and without liability for a predecessor’s errors and omissions. 7.1(d)Any person dealing with the Partnership may rely upon the signed and certified affidavit of a General Partner which states: “On my oath, and under the penalties of perjury, I swear that I am a General Partner of Teebank Family Limited Partnership. I certify that I have not been removed as General Partner and have the authority to act for and bind Teebank Family Limited Partnership in the transaction of the business for which this affidavit is given as affirmation of my authority.” 7.1(e)The General Partners will be entitled to a reasonable annual compensation for services rendered to the Partnership, this compensation to be measured by the time and effort required in the administration of the Partnership, the value and nature of property under administration, the investment philosophy of the Partnership, and the responsibility assumed in discharge of the duties of office. The General Partners also will be entitled to reimbursement for all reasonable and necessary business expenses incurred in the administration of the Partnership. 7.1(f)No one serving as a General Partner will be required to furnish a fiduciary bond or other security as a prerequisite to such Partner’s service. 7.2Appointment of Managing General Partner. The General Partners, if there are more than one General Partner, may appoint one of the General Partners to serve as the Managing General Partner. As between the General Partners, the Managing General Partner will have the right to make all decisions, execute all documents and take all action on behalf of the Partnership, except as otherwise expressly provided by this Agreement. The Managing General Partner will be Steven E. Trager, and he hereby accepts his appointment as such. Steven E. Trager will continue to serve as the Managing General Partner so long as he is a General Partner or does not resign as the Managing General Partner. If a named Managing General Partner ceases to be a General Partner or resigns as the Managing General Partner, then the remaining General Partner(s) may appoint any of the General Partners to act as a new Managing General Partner who will succeed to all of the rights and powers of the preceding Managing General Partner. 7.3Limitation on Power and Authority of the Managing General Partner. Notwithstanding anything in this Agreement to the contrary, the Managing General Partner shall not do any of the following acts without the prior written consent of the other General Partner(s): 7.3(a)Loan Partnership funds in excess of $1.0 million or for a term in excess of one year to any Partner; 7.3(b)Change or reorganize the Partnership into any other legal form; 7.3(c)Admit someone into the Partnership as a General Partner or Limited Partner; or Amended and Restated Agreement ofLimited Partnership for Teebank Family Limited Partnership Page 11 of 26 7.3(d)Sell, assign or otherwise transfer any shares of Republic Bancorp, Inc. or any successor thereof that are owned by the Partnership.1 7.4Limitation on Power and Authority of the General Partners. Notwithstanding anything in this Agreement to the contrary, the General Partners shall not do any of the following acts without the prior written consent of Limited Partners representing a majority in interest of all the Limited Partner interests of the Partnership. 7.4(a)Take any action that would make it impossible to carry on the ordinary business of the Partnership; 7.4(b)Confess a judgment against the Partnership in excess of $1.0 million or except as permitted by any existing loan agreement or similar financing that binds the Partnership; or 7.4(c)File a petition for, or consent to the filing of a petition against the Partnership under any federal or state bankruptcy, insolvency or reorganization act. In addition, the General Partners shall not amend the Certificate of Limited Partnership in any manner that materially alters the preferences, privileges or relative rights of the Partners unless such amendment is approved in advance by the unanimous approval of all the General Partners and all the Limited Partners. 7.5Voting the Partnership’s Republic Bancorp, Inc. Shares. 7.5(a)If the Partnership owns any shares of Republic Bancorp, Inc. (“Republic”) stock, then the Managing General Partner’ right to vote the Republic shares will be limited as herein provided. Instead, the right to direct the voting of Republic stock will be vested in a committee composed of at least three persons to be known as the “Voting Committee.” The Voting Committee will consist of at least one Limited Partner. Except as provided below, the members of the Voting Committee who will serve as such until their successors are appointed and assume such position on the Committee will be Steven E. Trager, Scott Trager and Sheldon G. Gilman. In the event any person who is then serving as a member of the Voting Committee resigns or is otherwise unable to continue to serve as such, then the remaining members of the Voting Committee will appoint the successor Voting Committee member. 7.5(b)The Voting Committee’s right to direct the Managing General Partner in voting Republic shares applies to each matter which is brought before an annual or special meeting of the shareholders of Republic stock. Before each such shareholders’ meeting the Managing General Partner will provide the Voting Committee with copies of all proxy solicitation materials pertaining to the exercise of such rights, and such materials will contain all the information distributed to other 1This provision is designed to grant Jean S. Trager, the co-trustee of the Jean S. Trager Trust which proposes to purchase the general partner interest in the Partnership currently owned by Bernard M. Trager and become a General Partner of the Partnership, a dispositive power over the general partner interest in consideration of pertinent securities law issues. Further, the addition of any additional General Partner to the Partnership in the future may have securities law implications as to the need to disclose any such change under applicable securities laws. Amended and Restated Agreement ofLimited Partnership for Teebank Family Limited Partnership Page 12 of 26 Republic shareholders. The Voting Committee will then determine, by majority vote, how to direct the Managing General Partner to vote the shares of Republic stock. 7.5(c)The Voting Committee’s decisions will be binding and conclusive on the Managing General Partner, who will vote all shares of Republic stock owned by the Partnership in accordance with the directions of the Voting Committee. 7.5(d)Notwithstanding the above provisions, in the event of the death of Steven E. Trager at a time when the assets of the Partnership contain any Republic stock and Bernard M. Trager is no longer living, William M. Isaac of Sarasota, Florida, is hereby appointed to act as the sole member of the Voting Committee and is empowered to direct the Managing General Partner to vote the shares of Republic stock. 7.6Liability of the General Partners. The General Partners and their agents will not be liable, responsible or accountable in damages or otherwise, to the Partnership or to any of the Partners for any acts performed or omitted to be performed in good faith. Such good faith errors will mean mistakes of judgment or losses due to such mistakes or to the negligence or bad faith of any employee, broker, advisor or other agent or representative of the Partnership (provided that such agent or representative was selected with reasonable care). The General Partners may consult with legal counsel selected by the Managing General Partner and will have no liability for the consequences of any action or omission resulting from good faith reliance on the advice of such counsel. The exculpation provided in this section shall apply to the agents, employees and other legal representatives of the General Partners. 7.7Other Interests. The General Partners and the Limited Partners may engage in, and/or possess interests in other business ventures of every nature and description, whether or not competitive with the business of the Partnership, independently or with others, and neither the Partnership nor any Partner will, by virtue of this Agreement, have any rights in or to such other ventures or the income or profits derived therefrom. 7.8Limited Partners. No person in such person’s capacity as a Limited Partner will have any voice in, or take part in the management of the business or affairs of the Partnership or have the right or authority to act for, or bind the Partnership. The Limited Partners will not be liable for any of the losses, debts or liabilities of the Partnership in excess of the balance of their respective Capital Accounts, except as otherwise expressly provided by law. A General Partner may also be a Limited Partner. 8. ADDITIONAL PARTNERS 8.1Additional Partners. 8.1(a)Upon the approval of the General Partners, and subject to the following provisions, the Partnership may invite other persons who are not Partners to join the Partnership. Any sale or issuance of Partnership interests will be made in accordance with this Agreement. Amended and Restated Agreement ofLimited Partnership for Teebank Family Limited Partnership Page 13 of 26 8.1(b)The purchase price and terms of payment for new or additional Partnership interests will be such as are determined by the General Partners at the time of such acquisition. 8.2Conditions Precedent to Acceptance. As a condition precedent to the acceptance of any new Partner, such proposed new Partner will be required to sign and deliver an appropriate instrument evidencing such person’s agreement to all the terms and conditions of this Agreement and such person also will execute and deliver all other documents and instruments as the Partnership may require. Any new person being admitted to the Partnership will become a Partner upon the execution of the last of such agreements to be executed. The legal fees and costs associated with the preparation and filing of an amendment to the Certificate of Partnership to effectuate such admission, if necessary, will be borne by the Partnership. 8.3Allocations. Additional Partnership interests will not be entitled to any retroactive allocation of the Partnership’s income, gains, losses, deductions, credits or other matters of any kind; provided, however, that any additional Partnership interests will be entitled to their respective share of the Partnership’s income, gains, losses, deductions, credits, and other matters of any kind arising under contracts entered into before the effective date of the issuance of any additional Partnership interests to the extent that such income, gains, losses, deductions, credits, and other matters of any kind arise after such effective date. The Partnership’s books may be closed at the time additional Partnership interests are issued (as though the Partnership’s tax year had ended) or the Partnership may credit to such Partner a pro rata allocation of the Partnership’s income, gains, losses, deductions, credits and other matters of any kind for that portion of the Partnership’s fiscal year after the effective date of the issuance of the additional Partnership interests. 9. WITHDRAWAL & SUBSTITUTION OF PARTNERS 9.1Restrictions on Withdrawal, Substitution and Transfer. This Partnership was formed by a family, a closely-held group, and they know, depend upon, and trust one another, and have either surrendered certain management rights in exchange for limited liability (as in the case of Limited Partners) or assumed sole management responsibility and risk (as in the case of a General Partner), based upon their relationship and trust. Furthermore, as capital is also material to the business and investment objectives of the Partnership and its federal tax status, any unauthorized substitution or transfer of a Partner’s interest in the Partnership could create a substantial hardship on the Partnership, jeopardize its capital base, and adversely affect its tax structure. Accordingly, the following restrictions on substitution and transfer are intended as a method to protect and preserve the existing relationships based upon the trust of the Partners and the Partnership’s capital and its financial ability to continue. 9.2Restrictions on Transfer of General Partner Interests. 9.2(a)No General Partner may withdraw from the Partnership prior to its dissolution except as provided by KULPA. Further, no General Partner may sell, assign, transfer (by gift or otherwise), mortgage, pledge, hypothecate, encumber or otherwise dispose of, directly or indirectly, all or any part of his/her General Partner interest in the Partnership except as provided below. A transfer of a General Partner’s interest, pursuant to the provisions of this Agreement as hereinafter provided, Amended and Restated Agreement ofLimited Partnership for Teebank Family Limited Partnership Page 14 of 26 will not constitute a withdrawal causing termination. In addition, no General Partner has the unilateral right, at any time, to cause the termination or liquidation of the Partnership. 9.2(b)A General Partner may make the following transfers: 9.2(b)(1)A General Partner may transfer his General Partner interest to a revocable trust that is created by the General Partner as grantor thereof and is for the exclusive use and benefit of the General Partner and/or his descendants under the terms of which the General Partner serves as trustee. At such time as the General Partner dies or otherwise ceases to act as trustee of such trust then the General Partner interest will become a Limited Partner interest as hereinafter provided by this Agreement. 9.2(b)(2)A transfer during life to a marital deduction trust that qualifies as a qualified terminable interest property trust under Code Section 2523(f) or a transfer at death to a marital deduction trust that qualifies as a qualified terminable interest property trust under Code Section 2056(b)(7). 9.2(c)The transferee of a General Partner interest may not be admitted as a substituted General Partner without the consent of the other General Partner(s). If there are no other General Partners, then such transferee may be admitted only with the consent of Limited Partners representing a majority of the Limited Partner interests in the Partnership. Further, the transferee must have agreed to, and adopted all of the provisions of this Agreement, as the same may have been amended, which agreement and adoption is evidenced in such manner as is required by the General Partners or the Limited Partners, as the case may be. 9.2(d)Prior to the transfer of any General Partner’s interest, the transferor also must give satisfactory evidence to the Partnership’s legal counsel that: (i) the transfer will not require registration under any federal or state securities laws; (ii) the transfer will not result in the termination of the Partnership under Code Section 708; and (iii) the transfer will not result in the Partnership being subject to the Investment Company Act of 1940, as amended. 9.3Restrictions on Transfer of Limited Partner Interests. 9.3(a)Except as provided below, no Limited Partner may withdraw from the Partnership prior to its dissolution and no Limited Partner may sell, transfer or assign, by gift or otherwise, nor mortgage, pledge, hypothecate, encumber or otherwise dispose of, directly or indirectly, all or any part of his/her Limited Partner interest without the prior consent of all the General Partners. 9.3(b)A Limited Partner may make the following transfers without the consent of the General Partners: 9.3(b)(1)A transfer to related parties after which the ownership of the economic interest and benefits will be effectively unchanged; i.e., intrafamily transfers or transfers within an affiliated group; Amended and Restated Agreement ofLimited Partnership for Teebank Family Limited Partnership Page 15 of 26 9.3(b)(2)A transfer in connection with the entry of a divorce decree for or against a Limited Partner; 9.3(b)(3)A transfer to trusts for the exclusive benefit of a Limited Partner or trusts for any of the other foregoing entities or individuals; and 9.3(b)(4)A transfer to beneficiaries of trusts created by or for the use and benefit of such Limited Partner. 9.3(c)Prior to the transfer of any Limited Partner’s interests, the transferor must give satisfactory evidence to the General Partners that: (i) the transfer will not require registration under any federal or state securities laws; (ii) the transferee will execute and deliver to the Partnership a written agreement, satisfactory to the Partnership, to be bound by and become a signatory to this Agreement if the transfer is approved; (iii) the transfer will not result in the termination of the Partnership under Code Section 708; and (iv) the transfer will not result in the Partnership being subject to the Investment Company Act of 1940, as amended. 9.3(d)In the event of a Limited Partner’s death, the deceased Limited Partner’s interest will pass to the Limited Partner’s estate (executor or personal representative trustee or assignee). 9.4Substituted Limited Partners. The transferee of a Limited Partner interest will not be admitted as a substituted Limited Partner unless all of the following conditions have been met: 9.4(a)The transfer is made pursuant to the written consent of all the General Partners, which consent may be given or withheld in the sole discretion of the General Partners; 9.4(b)The General Partners have received, in form and substance satisfactory to the General Partners, a written instrument executed by the transferor, which instrument transfers to the transferee all or part of the transferor’s Partnership interests; 9.4(c)The transferee has agreed to, and adopted all the provisions of this Agreement, as the same may have been amended, which agreement and adoption is evidenced in such manner as is required by the General Partners; and 9.4(d)The transferee has paid or agreed to pay, as the General Partners may determine, all reasonable expenses relating to such admission. 9.5Retirement, Death, Bankruptcy, or Incompetency of Partner. 9.5(a)If a General Partner is an individual and he/she dies or becomes disabled, his/her General Partner interest shall automatically be converted into a Limited Partner interest, and his/her assignee or personal representative, as the case may be, shall cease to be a General Partner and shall only be a Limited Partner. The assignee or personal representative, as the case may be, shall execute and deliver such documents as may be necessary or desirable to consummate such conversion. In addition, if there are two or more General Partners, then the remaining General Partner(s) is (are) authorized and empowered to act for the Partnership. If there is only one General Partner, and such Amended and Restated Agreement ofLimited Partnership for Teebank Family Limited Partnership Page 16 of 26 individual ceases to serve as such or is unable to serve as stated above, then the Limited Partners representing a majority of the percentage interests of the Limited Partners will elect a new General Partner, with the consent of the person so selected. If such new General Partner accepts such designation, the new General Partner shall succeed to all of the rights, duties, and obligations of the former General Partner occurring from and after the date of acceptance. In the absence of such election and consent and acceptance, the Partnership shall be dissolved as provided in this Agreement. 9.5(b)In the event of the death, adjudication of incompetency, or insanity of a Limited Partner, the legal representative or legal successor of the deceased or incompetent Limited Partner who has legal control of, or inherits his/her Limited Partner interests will be deemed the assignee of the entire Limited Partner interests of the deceased or incompetent Limited Partner and may be admitted as a Substitute Limited Partner if the requirements for becoming a Substitute Limited Partner as set forth in this Agreement are satisfied. Further, the estate of a deceased or incompetent Limited Partner will be liable for any of his/her liabilities and obligations to the Partnership. In the event of the death or disability of a Limited Partner who is an individual, any person acting under a durable power of attorney or Letters of Guardianship or Committee for such Limited Partner may exercise all of said Limited Partner’s rights and voting authority for and on behalf of his/her principal. 10. TRANSFERS OF LIMITED PARTNER INTERESTS 10.1Right of Removal. The General Partners retain the right to be associated with whomsoever they so desire. Accordingly, no Limited Partner has a prescriptive right to retain and own an interest in the Partnership as a matter of legal right. Each Limited Partner is subject to being removed and terminated as a Limited Partner as hereinafter provided. 10.2Approval of General Partners for Removal. Upon approval of the General Partners, the Partnership may remove any Limited Partner at any time, whereupon the Partnership shall purchase and the removed Limited Partner shall sell his/her Limited Partner interest at the price as hereinafter determined. The purchase price for the Limited Partner interest shall be its value as determined by the Partnership and the Limited Partner to be removed. In the event the Partnership and the Limited Partner to be removed do not agree, then the purchase price will be its fair market value as provided in this Article. 10.3Right of Set Off. Notwithstanding anything herein to the contrary, in the event that the removed Limited Partner, or any corporation, partnership, limited liability company or other entity in which the removed Limited Partner, directly or indirectly, owns or controls 80 percent of the equity and/or voting power therein, is indebted to the Partnership for any liability, loss, claim, damage, expense or debt, the Partnership may offset said indebtedness against the purchase price of the Limited Partner’s interest as determined herein. 10.4Voluntary Transfers of Limited Partner Interests. 10.4(a)If any Limited Partner (“Transferor L.P.”) receives a bona fide written offer that the Transferor L.P. desires to accept (“Transferee Offer”) from any person (“Transferee”) to purchase Amended and Restated Agreement ofLimited Partnership for Teebank Family Limited Partnership Page 17 of 26 any portion of the Transferor L.P.’s Limited Partner interests (“Transferor Interest”), then prior to any intended transfer of the Transferor Interest, the Transferor L.P. will give the other Partners and the Partnership written notice of such intent, including the proposed Transferee’s identity and a true and complete copy of the Transferee Offer (“Transfer Notice”). The Partnership and the other Partners shall have the right for 60 days following receipt of the Transfer Notice (the “Offer Period”) to purchase the Transferor Interest (i) at a price equal to the lower of the Transferor Interest’s Fair Market Value as defined below or the price in the Transferee Offer and (ii) at the other terms and conditions set forth in the Transferee Offer. 10.4(b)The other Partners will have the first option to purchase the Transferor Interest in accordance with their percentages of Partnership interests in the Partnership or in such other percentages as they may unanimously agree. If not all of the other Partners elect to purchase, then those Partners electing to purchase will have the right to purchase the balance of the Transferor Interest in accordance with their respective percentages of Partnership interests among themselves, or in such other percentages as they may unanimously agree. 10.4(c)lf the other Partners fail to purchase all the Transferor Interest, then the Partnership will have the right to purchase the remaining balance of the Transferor Interest. 10.4(d)If the other Partners and/or the Partnership elect to exercise their right to purchase the Transferor Interest, they shall notify the Transferor in writing before the Offer Period expires. The parties shall execute all necessary documents to complete the transaction and shall close said transaction as expeditiously as possible. 10.4(e)The purchasing Partners or Partnership may elect to pay the purchase price either in accordance with the terms and conditions set forth in the Transferee Offer or in accordance with the terms and conditions of this Agreement. 10.4(f)If all the Transferor Interest is not purchased by either the other Partners or the Partnership, then the Transferor L.P. will be free, for a period of 30 days after the expiration of the Offer Period (“Free Transfer Period”), to transfer the balance of the Transferor Interest to the Transferee for the same or greater price and on the same terms and conditions as set forth in the Transferee Offer. If the Transferor L.P. does not transfer the Transferor Interest to the Transferee within the Free Transfer Period, the Transferor L.P.’s right to transfer the Transferor Interest to the Transferee will expire. 10.4(g)Any transfer by the Transferor L.P. without strict compliance with the terms, provisions and conditions of this Agreement will be null and void and of no force and effect whatsoever. 10.5Involuntary Transfers of Limited Partner Interests. lf any Limited Partner’s Partnership interest is sought to be transferred by any involuntary means (other than death or adjudication of incompetency or insanity), including, but not limited to, attachment, garnishment, execution, bankruptcy, insolvency, levy or seizure, then such Limited Partner shall deliver written notice of such action to the General Partners and such Limited Partner’s Partnership interest will then be subject to being purchased as follows. Amended and Restated Agreement ofLimited Partnership for Teebank Family Limited Partnership Page 18 of 26 10.5(a)Each of the other Partners will have the first option to purchase in accordance with their percentages of Partnership interests in the Partnership or such other percentages as they may unanimously agree. If not all of the other Partners elect to purchase, then those Partners electing to purchase will have the right to purchase the balance of the offered Partnership interest in accordance with their respective percentages of Partnership interests among themselves, or in such other percentages as they may unanimously agree. 10.5(b)If the other Partners fail to purchase all of the interest sought to be involuntarily transferred, then the Partnership will have the right to purchase the remaining balance of such Partnership interest. 10.5(c)The option to the other Partners and to the Partnership to purchase the interest sought to be involuntary transferred is hereinafter referred to as the “Involuntary Option.” 10.5(d)The term of the Involuntary Option ofthe other Partners and the Partnership will commence upon their receipt of actual notice of the attempted involuntary transfer and will terminate, if not exercised, 60 days thereafter, unless sooner terminated by written refusal of the other Partners. An election to exercise any Involuntary Option will be made in a writing that is transmitted to the Limited Partner whose Partnership interest is sought to be involuntarily transferred. 10.5(e)Upon the failure or neglect of the other Partners or the Partnership to purchase, in accordance with this section, all of the Partnership interest sought to be involuntarily transferred, the unpurchased Partnership interest may be involuntarily transferred, but such transferee will not become a substitute Limited Partner unless the requirements for becoming a substitute Limited Partner as set forth in this Agreement are satisfied in full. Nevertheless, such transferee will be subject to all the terms and conditions of this Agreement. 10.5(f)If, notwithstanding the provisions of this Agreement, any Partnership interest is transferred by involuntary means without compliance with the terms and conditions of this Agreement, then the Involuntary Option described above will be to purchase such Partnership interest from the transferee(s). 10.5(g)The purchase price for a Limited Partner’s Partnership interests to be purchased pursuant to the exercise of the Involuntary Option will equal its Fair Market Value as defined below. The purchaser will pay the foregoing purchase price pursuant to the terms of this Agreement hereinbelow provided. 10.5(h)The closing date will occur on or before 30 days following the exercise of the Involuntary Option. At the closing, the selling Limited Partner will execute such instruments of assignment as shall be required by the purchasing Partner(s) or the Partnership, so as to transfer the Partnership interests being sold free and clear of all liens, claims, security interests, and encumbrances whatsoever. If the selling Limited Partner fails to execute such documents, then the General Partners may do so pursuant to the power of attorney granted them in this Agreement. Amended and Restated Agreement ofLimited Partnership for Teebank Family Limited Partnership Page 19 of 26 10.6Fair Market Value. 10.6(a)“Fair Market Value” means the price at which the Partnership interest being valued would change hands between a willing buyer and a willing seller, neither being under any compulsion to buy or sell and both being reasonably informed of the relevant factors and in light of the circumstances and prospects surrounding the business of the Partnership. The General Partners will determine the Fair Market Value of the Partnership interest, subject to their Fiduciary Duty as provided below, and that determination shall take into consideration appropriate discounts for lack of marketability and minority interest related to such Partnership interest. If the withdrawing or transferor Partner objects to the General Partners’ determination of Fair Market Value, then such value will be determined by an appraiser jointly chosen by the withdrawing or transferor Partner and the General Partners. If the parties cannot agree on the choice of one appraiser, then the General Partners will appoint one appraiser and the withdrawing or transferor Partner will appoint another appraiser. Each party will bear the cost of its own appraisal. If the resulting appraisals are different, and if the higher appraisal value is 110 percent or less of the lower appraisal, then the two appraisals will be averaged and the averaged appraisals will be deemed to be the Fair Market Value for purposes of this Agreement. If the higher appraisal value is more than 110 percent of the lower appraisal value, then the Partnership’s independent public accountant will appoint a third appraiser and this third appraiser will review both of the already prepared appraisals, and select the one appraisal which, in the opinion of the third appraiser, is most correct in determining Fair Market Value. The decision of the third appraiser will be final and binding on the parties. The party whose appraisal is not selected will pay the cost of the third appraiser. 10.6(b)Adjustments to Fair Market Value will be made as follows: 10.6(b)(1)To reflect any distributions made in the regular course of business, between the termination date and the date the Partnership begins payments in redemption of the Partnership interest; and 10.6(b)(2)To reflect the effect of the redemption of the Partnership interest on the withdrawing Partner’s interest, the value of the total Partnership interests outstanding and the Capital Account balances represented by the Partnership interests not being redeemed. 10.7Payment of Purchase Price. The purchase price for a Limited Partner’s interest will be paid by the purchaser(s) in 120 equal monthly installments of principal (or the remaining term of the Partnership if less than 120 months) plus interest on the unpaid principal balance at a rate equal to the prime rate charged by the bank where the Partnership conducts its banking business. The interest rate will be adjusted every six months. The first monthly installment will be due and payable 120 days after the determination of the purchase price for the Limited Partner’s interest. Each purchaser may prepay his/her portion of the unpaid principal balance at any time. In the event of non-payment of any installment by one or more purchasers, the withdrawing Partner or the deceased Partner’s personal representative, as the case may be, may declare the remaining payments due from said purchaser(s) to be in default and require the immediate payment of the entire unpaid principal balance due from said purchasers(s) with all accrued interest. Amended and Restated Agreement ofLimited Partnership for Teebank Family Limited Partnership Page 20 of 26 10.8Postponement of Time for Payment of Purchase Price. Notwithstanding the above, neither the Partnership nor the Partners will be required to make payments for the purchase of more than one terminated or deceased Partner’s interest at any one time. If during the period of time in which the Partners or the Partnership are making payments to purchase a Partner’s interest, an event occurs which would require the Partners or the Partnership to purchase an additional Partner’s interest, then the payments for such subsequent Partner’s interest will not be required to commence until 30 days after the completion of payments for the purchase of the previously withdrawing or transferring Partner’s interests. These provisions only alter the timing of payments for a Partner’s interest and do not affect the determination of the termination date, the amount of the purchase price, and any other rights and obligations provided herein. 11. FIDUCIARY DUTIES OF PARTNERS 11.1Fiduciary Duty. The General Partners have a fiduciary obligation of good faith, loyalty and fair and honest dealing towards the Partnership and all the Limited Partners. Further, each General Partner has a duty of trust to the Partnership and to the Limited Partners and will not act in any manner that is not in the Partnership’s best interest. Each General Partner will refrain from any activity which is or may be detrimental to the Partnership’s best interests or which interferes with accomplishing the objectives for which the Partnership has been organized. 11.2Responsibility of General Partners. 11.2(a)The General Partners will not be liable, responsible or accountable for damages to any Partner or the Partnership for any act or omission to act on behalf of the Partnership that is in good faith and in a manner reasonably believed by such General Partners to be within the scope of the authority granted to the General Partners by this Agreement and in the best interests of the Partnership, unless such General Partners are guilty of gross negligence or willful misconduct with respect to such acts or omissions or a breach of their fiduciary duty. 11.2(b)The Partnership will indemnify the General Partners for, and hold the General Partners harmless from, any liability, loss, cost, damage or expense (including reasonable attorney’ fees) incurred by the General Partners in connection with any act or omission to act not involving gross negligence or willful misconduct or a breach of their fiduciary duty. 11.3Fiduciary Capacity. A Partner may own one or more interests in a fiduciary capacity, such as a trustee under a trust agreement, as executor or a personal representative of an estate, or as custodian. Except as hereinafter provided, such fiduciary will have no interest or obligation individually with respect to any such interests, but will be considered as acting solely in such fiduciary capacity. If a Partner acting in a fiduciary capacity ceases to act as such, the successor fiduciary shall be a Partner in the same fiduciary capacity with the same rights and obligations as the predecessor fiduciary. A person may be a Partner in an individual capacity and a Partner in one or more fiduciary capacities. 11.4Revocable Trusts. An individual Partner that holds his/her interests as trustee under a Revocable Trust that has not been admitted as a Partner will be considered to have the same duties and responsibilities to the Partnership that such individual would have if he/she held the interests Amended and Restated Agreement ofLimited Partnership for Teebank Family Limited Partnership Page 21 of 26 individually. The Trust shall be admitted as a Partner upon the approval of the General Partners and upon the adoption of all the provisions of this Agreement, as the same may have been amended, which approval and adoption may be evidenced in such manner as is required by the General Partners. 12. FEDERAL INCOME TAX MATTERS 12.1Distributive Shares. For purposes of Subchapter K of the Internal Revenue Code, the distributive shares of the Partners of each item of Partnership taxable income, gain, loss, deduction or credit for any tax year will be in the same proportions as their respective shares of the net income or net loss of the Partnership allocated to them pursuant to the terms of this Agreement. Notwithstanding the foregoing, to the extent not inconsistent with the allocation of gain provided for herein, gain recognized by the Partnership which represents ordinary income by reason of recapture of depreciation or cost recovery deductions for Federal income tax purposes will be allocated to the Partner (or the Partner’s successor-in-interest) to whom such depreciation or cost recovery deduction to which such recapture relates was allocated. 12.2Elections. 12.2(a)The election permitted by Code Section 754 and any other elections required or permitted to be made by the Partnership under the Code, will be made by the General Partners or Managing General Partner, as the case may be. Such election will be made in the General Partners’ or Managing General Partner’s sole and absolute discretion, subject only to their Fiduciary Duty as provided above in this Agreement. 12.2(b)Notwithstanding the above, upon a General Partner’s death, the Partnership agrees to elect the treatment provided under Code Section 754 if doing so benefits the deceased General Partner’s estate. Further, the General Partners or Managing General Partner, as the case may be, will take all reasonable steps necessary to cause such election, if made, to be effective for the Partnership’s taxable year during which the General Partner died. 12.3Tax Matters Partner. The General Partners will from time to time designate a Tax Matters Partner pursuant to Code Section 6231(a)(7). 12.3(a)The Tax Matters Partner for the Partnership will be the Managing General Partner. The Tax Matters Partner will have such authority as is granted a Tax Matters Partner under the Code. The Tax Matters Partner will employ experienced tax counsel to represent the Partnership in connection with any audit or investigation of the Partnership by the Internal Revenue Service and in connection with all subsequent administrative and judicial proceedings arising out of such audit. The fees and expenses of such counsel, as well as all other expenses incurred by the Tax Matters Partner in serving as the Tax Matters Partner, will be a Partnership expense and will be paid by the Partnership. 12.3(b)The Partnership will indemnify the Tax Matters Partner for, and hold the Tax Matters Partner harmless from, any and all judgments, fines, amounts paid in settlement and expenses (including reasonable attorneys’ fees) incurred by the Tax Matters Partner in any civil, Amended and Restated Agreement ofLimited Partnership for Teebank Family Limited Partnership Page 22 of 26 criminal or investigative proceeding in which the Tax Matters Partner is involved or threatened to be involved by reason of being the Tax Matters Partner; provided, however, that the Tax Matters Partner acted in good faith, within what the Tax Matters Partner reasonably believed to be within the scope of the Tax Matters Partner’s authority, and for a purpose which the Tax Matters Partner reasonably believed to be in the best interests of the Partnership or the Partners. The Tax Matters Partner will not be indemnified under this provision against any liability to the Partnership or its Partners to which the Tax Matters Partner would otherwise be subject by reason of willful misconduct or gross negligence in the Tax Matters Partner’s duties involved in acting as Tax Matters Partner. 13. DISSOLUTION AND WINDING-UP 13.1Events Occasioning Dissolution. The Partnership will dissolve and terminate upon the occurrence of any of the following, whichever will first occur. 13.1(a)The death, bankruptcy, adjudication of incompetency or insanity by a court of competent jurisdiction (upon the occurrence of any of these events to a General Partner, the remaining General Partner will be obligated to continue the Partnership), or withdrawal of the last remaining General Partner unless within 90 days after the occurrence of any such event the Limited Partners unanimously select a successor General Partner to replace the last remaining General Partner. The Partnership will not dissolve upon the transfer of a General Partner’s Interest to a qualified successor in interest, as hereinbefore provided in this Agreement. Further, the Partnership will not dissolve upon the death, bankruptcy, adjudication of incompetency or insanity or withdrawal of a Limited Partner or an assignment by a Limited Partner of his/her interest in the Partnership. In any such event, the General Partner will have the right and duty to continue the business of the Partnership under the terms of this Agreement. 13.1(b)December 31, 2036. 13.1(c)The written consent of all the General Partners to dissolve the Partnership. 13.1(d)The entry of a decree of judicial dissolution under KULPA. 13.2Winding-Up. The Partnership will be allowed one year from the date of any event occasioning dissolution for the winding-up of its affairs and shall be allowed such additional time as may be reasonable for the orderly sale of the Partnership properties. 14. MISCELLANEOUS 14.1Amendments. This Agreement may be amended from time to time upon the written consent of all the General Partners and all the Limited Partners 14.2Notices. 14.2(a)All notices, requests, demands or other communications required or permitted under this Agreement will be in writing and will be personally delivered against a written receipt, Amended and Restated Agreement ofLimited Partnership for Teebank Family Limited Partnership Page 23 of 26 from a reputable messenger service (such as Federal Express, DHL Courier, United Parcel Service, etc.) for overnight delivery or will be transmitted by confirmed telephonic facsimile (fax), or will be sent by mail, registered, express or certified, return receipt requested, postage prepaid, and will be addressed as follows: 14.2(a)(1)If to the Partnership, to the Partnership at its principal office; or 14.2(a)(2)If to a Partner, to the Partner at the address set forth on the records of the Partnership. 14.2(b)All notices, demands and requests will be effective upon being properly personally delivered, upon being delivered to a reputable messenger service, upon transmission of a confirmed fax or upon being deposited in the United States mail as herein provided. However, the time period in which a response to any such notice, demand or request must be given will commence to run from the date of personal delivery, the date of delivery by a reputable messenger service, the date on the confirmation of a fax or the date on the return receipt, as applicable. 14.3No Delivery of Certificates. The General Partners are not required to deliver copies of any Certificate of Limited Partnership, or any amendment or cancellation thereof, to the Limited Partners. 14.4Governing Law. This Agreement will be construed in accordance with and governed by the laws of the Commonwealth of Kentucky. 14.5Arbitration. The parties will submit any and all disputed issues to final and binding arbitration. A disputed issue means any disagreement in regard to any of the terms and conditions of this Agreement and any dispute between the parties concerning their relationships, including issues not directly covered by this Agreement. Any such dispute will not be subject to appeal to any court except to permit a party to seek court enforcement of any arbitration award rendered hereunder. If the parties agree to the appointment of a single arbitrator, then the single arbitrator will determine and decide any dispute arising hereunder. If the parties cannot agree to the selection of a single arbitrator, then each party will designate an attorney to serve as an arbitrator and the selected attorneys will select an arbitrator, who is a certified public accountant, to be the third arbitrator. The arbitrator(s) will establish rules for the conduct of the arbitration consistent with the rules of the American Arbitration Association and Kentucky law. The arbitrator(s) will be impartial and will have no prior or present relationship with any of the parties. The arbitration hearing and proceedings will take place in the Commonwealth of Kentucky and will be enforceable in the Commonwealth of Kentucky. The arbitrator(s) will be empowered to hear, conclusively determine and resolve all claims and disputes between the parties. Arbitration fees and expenses will be shared equally by the parties to the arbitration. 14.6Power of Attorney. 14.6(a)Each Limited Partner, in accepting this Agreement, makes, constitutes and appoints the General Partners, with full power of substitution, as the Limited Partner’s attorney-in-fact and personal representative, in his/her name, place and stead, to sign, execute, certify, acknowledge, file Amended and Restated Agreement ofLimited Partnership for Teebank Family Limited Partnership Page 24 of 26 and record the Certificate of Limited Partnership, and to sign, execute, certify, acknowledge, file and record all appropriate instruments amending this Agreement and/or the Certificate of Limited Partnership. The General Partner as attorney-in-fact also may sign, acknowledge, certify, and file and record on behalf of each Limited Partner such instruments, agreements, and documents that: 14.6(a)(1)Reflect the exercise by the General Partners of any of the powers granted to them under this Agreement; 14.6(a)(2)Reflect any amendments made to this Agreement; 14.6(a)(3)Reflect the admission or withdrawal of a General or Limited Partner; and 14.6(a)(4)May otherwise be required of the Partnership or a Partner by Federal or State law, or the law of any other applicable jurisdiction. 14.6(b)The power of attorney herein given by each Limited Partner is a durable power and will survive the disability or incapacity of the principal. Further, this power of attorney is irrevocable and a power coupled with an interest; therefore, it will not be revoked by the death, dissolution or disability of any Partner. 14.7Waiver of Right to Court Decree of Dissolution. The parties agree that irreparable damage would be done to the Partnership’s goodwill and business affairs if any Partner should bring an action in court to dissolve the Partnership. Care has been taken in this Agreement to provide what the parties feel is fair and just payment in liquidation of the Partnership interests of all Partners. Accordingly, each party hereby waives and renounces his/her right to a court decree of dissolution or to seek court appointment of a receiver and/or liquidator for the Partnership, under any statutory, common law, or regulatory rule, except as may be sought by the Partnership. 14.8Entire Agreement. This document contains the entire agreement of the parties and it may not be varied except as provided herein. Any waiver of any term, condition or breach of this Agreement by any party will not waive any subsequent act or breach, and any party can reinstate any term or condition of this Agreement without notice to any other party. The invalidity of any provision of this Agreement will not diminish the enforceability of any other provision of this Agreement. 14.9Binding Effect. This Agreement will bind and inure to the benefit of the parties and their respective successors, heirs and assigns. 14.10Multiple Counterparts. This Agreement may be executed in multiple counterparts, each one of which, when so executed, shall be an original and all of which, taken together, shall constitute one document. 14.11Effective Date. The Effective Date of this Amendment and Restatement is January 1, 2006. By virtue of, and in exercise of the powers granted to them pursuant to Section 11.2 of the Agreement Of Limited Partnership For The Teebank Family Limited Partnership, as amended, the undersigned, being all the General Partners and a Non-Family Limited Partner of the Partnership, Amended and Restated Agreement ofLimited Partnership for Teebank Family Limited Partnership Page 25 of 26 hereby consent to, and adopt this Agreement as the Amended and Restated Agreement of Limited Partnership of the Partnership, which Agreement cancels and supersedes the existing Agreement in its entirety as of the Effective Date. General Partners: /s/Bernard M. Trager /s/Steven E. Trager Bernard M. Trager, General Partner Steven E. Trager, General Partner Non-Family Limited Partner: /s/Sheldon G. Gilman Sheldon G. Gilman, as Trustee of the Andrew Kusman Trust, dated December 27, 1989; Trustee of the Michael Kusman Trust, dated December 27, 1989; Trustee of the Kevin Trager Trust, dated December 27, 1989; Trustee of the Brett Kusman Trust, dated January 2, 1992; and Trustee of the Emily Trager Trust, dated June 1, 1992. 15189226.1 Amended and Restated Agreement ofLimited Partnership for Teebank Family Limited Partnership Page 26 of 26 AMENDMENT NO. 1 TO AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP FOR TEEBANK FAMILY LIMITED PARTNERSHIP Section 14.l of the Amended and Restated Agreement of Limited Partnership for Teebank Family Limited Partnership (the “Partnership Agreement”) provides that the Partnership may be amended from time to time upon the written consent of the General partners. The General Partners now deem it advisable to amend the Partnership Agreement as set forth herein, effective as of January 1, 2007. Paragraph 7.2 is amended and restated to read as follows: 7.2 Appointment of Managing General Partner.The General Partners, if there are more than one General Partner, may appoint of the of the General Partners to serve as the Managing General Partner. As between the General Partners, the Managing General Partner will have the right to make all decisions, execute all documents and take all action on behalf of the Partnership, except as otherwise expressly provided by this Agreement.The General Partners have designated Steven E. Trager as Managing General Partner and he hereby accepts his appointment as such. Steven E. Trager will continue to serve as the Managing General Partner so long as he desires to do so. In the event he suffers a disability and can no longer serve as Managing General Partner then his designated attorney-in-fact who he may have appointed under a durable Special Power of Attorney will be empowered to act, in a fiduciary capacity, as the Managing General Partner.If no one has been appointed then the other General Partner may select the Managing General Partner; if none, then the Limited Partners, by majority vote, will designate the Managing General Partner. In the event of Steven E. Trager’s death, then the duly appointed fiduciary of his estate in his fiduciary capacity only, will serve as the Managing General Partner. Any succeeding Managing General Partner will succeed to all of the rights and powers of the preceding Managing General Partner. In all other respects, the Amended and Restated Partnership Agreement, as initially adopted effective January 1, 2006, will remain in full force and effect. Amendment No.1 to Agreement of Limited Partnership Teebank Family Limited Partnership Page 1 of 2 In order to evidence their understanding of and agreement to all the terms and conditions of this instrument, the parties have signed multiple copies of this Agreement, each one of which, when signed by all the parties, will be considered an original. Date:1/1, 2007 Jean S. Trager Trust, General Partner By:/s/ Steven E. Trager Steven E. Trager, Trustee /s/ Steven E. Trager Steven E. Trager, General Partner Limited Partners: /s/ Bernard M. Trager Bernard Trager /s/ Steven E. Trager Steven E. Trager, Trustee of the Steven E. Trager Revocable Trust u/a dated April 13, 1995 REPUBLIC BANK & TRUST COMPANY, Trustee of the Shelley Kusman Irrevocable Trust u/a dated January 13, 2004 By:/s/ Linda Reas Title:Trust Officer /s/ Sheldon G. Gilman Sheldon G. Gilman, Trustee of the Andrew Kusman Trust, dated December 27, 1989, Limited Partner Trustee of the Michael Kusman Trust, dated December 27, 1989, Limited Partner Trustee of the Kevin Trager Trust, dated December 27, 1989, Limited Partner Trustee of the Brett Kusman Trust dated January 2, 1992, Limited Partner Trustee of the Emily Trager Trust, dated June 1, 1992, Limited Partner /s/ Jean S. Trager Jean S. Trager /s/ Scott Trager Scott Trager /s/ Susan B. Cohen Susan B. Cohen, Trustee of the Susan B. Cohen Trust dated July 3, 1992 15189164.1 Amendment No.1 to Agreement of Limited Partnership Teebank Family Limited Partnership Page 2 of 2
